


110 HR 7234 IH: Integrated Risk Information System

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7234
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Miller of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To increase research, the synthesis of research findings,
		  and the production of scientific information on chemicals, and to expedite the
		  listing of information in the Integrated Risk Information System maintained by
		  the Office of Research and Development of the Environmental Protection
		  Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Integrated Risk Information System
			 Authorization Act.
		2.FindingsCongress finds the following:
			(1)The Environmental Protection Agency’s
			 Office of Research and Development met a pressing national need when it created
			 the Integrated Risk Information System in 1985 to disseminate scientific
			 information on the toxicity of chemicals.
			(2)The Integrated
			 Risk Information System (IRIS) is the Nation’s premier database for scientific
			 information on the toxicity of chemicals.
			(3)Researchers,
			 government officials, public health experts, and members of the public all rely
			 on IRIS for information about health risks associated with exposure to
			 chemicals with some 9 million inquiries of the database each year.
			(4)IRIS provides important scientific
			 information that supports the development of risk assessments of
			 chemicals.
			(5)An estimated 700
			 new chemicals enter the marketplace in the United States each year, presenting
			 a constant challenge to keep the IRIS database up-to-date.
			(6)The Environmental Protection Agency Office
			 of Research and Development’s efforts to enter new scientific information about
			 the toxicity of chemicals into the IRIS database has ground to a halt in recent
			 years due to an overly burdensome review process.
			(7)The burdensome new
			 review process has slowed new entries to the IRIS database to an average of
			 just 2 per year.
			(8)The Nation needs more, and more timely,
			 scientific assessments of chemicals to guide further research and to inform
			 decisions.
			(9)The development and review of chemical
			 assessments for inclusion in the IRIS database must be a science-based process
			 managed by the Environmental Protection Agency’s Office of Research and
			 Development, and this Office must move more expeditiously to produce
			 assessments without interference by other Federal offices.
			3.DefinitionIn this Act, the term Assistant
			 Administrator means the Assistant Administrator for the Office of
			 Research and Development of the Environmental Protection Agency.
		4.Research and
			 assessment
			(a)DatabaseThe
			 Assistant Administrator shall maintain a publicly accessible database of
			 scientific information on the toxicity of chemicals, including—
				(1)hazard
			 identification;
				(2)dose response
			 assessments;
				(3)reference doses;
			 and
				(4)any other
			 information that would facilitate the development of risk assessments.
				(b)Final
			 assessmentsThe Assistant Administrator shall publish final
			 assessments for at least 15 new chemicals per year and shall publish at least 5
			 updates to existing assessments per year.
			(c)Nominations for
			 toxicity assessmentsThe Assistant Administrator shall solicit
			 nominations for chemical assessments from Environmental Protection Agency
			 program offices, other Federal agencies, State, local, and tribal governments,
			 and the public.
			(d)ListThe Assistant Administrator shall issue a
			 list of chemicals proposed for assessment 2 years prior to the initiation of a
			 chemical’s assessment. A chemical assessment shall be completed and made
			 available on the database maintained under subsection (a) within 4 years after
			 its appearance on a list under this subsection. Such list shall not be subject
			 to review or approval by any other Federal agency or official.
			5.Assessment
			 review
			(a)In
			 generalThe Assistant
			 Administrator shall determine the information to be used to assess a chemical
			 and shall establish a process for reviewing a chemical assessment prior to its
			 inclusion on the database maintained under section 4(a). The process shall
			 include the following:
				(1)Opportunity for
			 public comment by the stakeholder community, including other Federal agencies
			 that will use the database.
				(2)Opportunity for
			 internal deliberation and review in cooperation with other Federal agencies
			 with statutory responsibilities over public health or whose primary mission is
			 to conduct or support research in the areas of public health or environmental
			 protection.
				(3)Peer review of the chemical assessment by
			 independent scientists prior to its publication in the database.
				(b)ExclusionsIn
			 establishing the process in subsection (a), the Assistant Administrator shall
			 ensure that—
				(1)Federal agencies
			 with a real or perceived conflict of interest shall not participate in the
			 development or internal review of chemical assessments; and
				(2)the Assistant
			 Administrator shall develop and review chemical assessments without review by
			 the President and shall publish final assessments without prior review by the
			 President or any other Federal agency or official.
				6.Inapplicability
			 of bulletinsThe preparation
			 and review of chemical assessments shall not be subject to the provisions of
			 Bulletin No. 07–02, Final Bulletin for Agency Good Guidance Practices and the
			 Final Information Quality Bulletin for Peer Review of the Office of Management
			 and Budget.
		7.Backlog of
			 chemical assessmentsFor
			 chemical assessments that have been in development for IRIS entries prior to
			 the date of enactment of this Act, the Assistant Administrator shall finalize
			 and publish those entries within 6 months after the date of enactment of this
			 Act.
		
